(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
PoR cuanto, el obrero José Antonio Maldonado falleció como con-secuencia de la asfixia producida al caer dentro de una zanja de agua, en la cual trabajaba para su patrono Sucn. J. Serrallés;
PoR cuanto, según el informe médico la muerte de dicho obrero ■fue causada por haber aspirado materias extrañas, las cuales fueron encontradas en sus pulmones y bronquios al practicársele la autopsia;
Por cuanto, la caída de dicho obrero dentro de la zanja fué mo-tivada por un ataque epiléptico sufrido por dicho obrero durante el eurso de su trabajo;
Por tanto, de acuerdo con lo resuelto en esta misma fecha en el «aso núm. 178, Ramón Montaner, etc., v. Comisión Industrial de Puerto Rico, etc. (ante, pág. 900), se confirma la resolución recu-rrida dictada el 18 de julio de 1939 por la Comisión Industrial de Puerto Rico en el caso núm. C. I. 4463, José Antonio Maldonado, ■obrero, Sucn. J. Serrallés, patrono, Fondo del Estado, asegurador.